t c memo united_states tax_court james l and sherri r goertler petitioners v commissioner of internal revenue respondent docket no filed date r determined a deficiency in ps’ tax for based on their failure to substantiate deductions for personal exemptions under sec_151 i r c with respect to persons claimed as dependents ps filed a petition for redetermination and r subsequently conceded the entire case ps seek recovery_of costs in the amount of dollar_figure pursuant to sec_7430 i r c held r’s position in the proceeding at issue was substantially justified within the meaning of sec_7430 i r c thereby precluding ps’ recovery_of costs under that section james l and sherri r goertler pro sese thomas j travers for respondent memorandum opinion halpern judge this case is before the court on petitioners’ motion for costs the motion pursuant to sec_7430 and rules through petitioners seek to recover costs in the amount of dollar_figure incurred in connection with respondent’s determination_of_a_deficiency in tax with respect to their taxable calendar_year respondent objects neither party requested an evidentiary hearing and we conclude that such a hearing is not necessary for the proper disposition of the motion see rule a accordingly we shall proceed on the basis of the parties’ submissions for the reasons discussed below we shall deny the motion factual and procedural background petitioners are husband and wife residing in camas washington petitioners made a joint_return of federal_income_tax for by filing a form_1040 u s individual_income_tax_return return petitioners’ certified_public_accountant c p a david austen prepared the return on the return petitioners claimed deductions the sec_151 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure petitioners initially sought to recover costs in the amount of dollar_figure after conferring with respondent pursuant to rule c petitioners reduced the amount of costs for which they seek recovery to dollar_figure deductions for personal exemptions with respect to three children claimed as dependents the children by letter dated date with which an examination_report was enclosed a branch chief at respondent’s ogden customer service_center notified petitioners that their return was under examination and requested documentation establishing the dependent status of the children that request apparently was occasioned by respondent’s discovery of a child_support order with respect to one of the children in pertinent part the letter states as follows based upon our initial review of your return we’ve prepared the enclosed examination_report showing the proposed changes we will make to items on your return if we don’t receive any additional information from you if you do not agree with the proposed changes please include the following information with your response we will review what you send us and contact you as soon as possible should you still disagree with our findings after we review your response and any additional information you provide you have the right to file an administrative appeal you first must have provided relevant information to the contact person named on this letter before your case can be considered by appeals as listed on the return the surname of the child in question does not match that of petitioners the surname of the other two children as listed on the return matches that of petitioners if we don’t hear from you within days from the date of this letter we will send you a notice_of_deficiency petitioners did not respond to respondent’s date letter within the 30-day period prescribed therein by notice_of_deficiency dated date respondent determined a deficiency in tax with respect to petitioners for in the amount of dollar_figure that deficiency was attributable entirely to respondent’s disallowance of the sec_151 deductions on date petitioners filed the petition assigning error to respondent’s determination although mr austen petitioners’ c p a apparently prepared and mailed the petition the petition does not identify mr austen or anyone else as representing petitioners nor did mr austen or anyone else subsequently enter an appearance on behalf of petitioners on an unspecified date mr austen sent a copy of the petition to the examiner assigned to the case at the ogden customer service_center the ogden examiner along with the following handwritten note dear mr parizek i ran out of time filed a petition to tax_court if we can resolve the problem thru you great - although respondent also disallowed the child tax_credits that petitioners had claimed for two of the children such disallowance was not reflected in respondent’s computation of petitioners’ corrected tax_liability we note that mr austen is not authorized to practice before this court david austen phone number on date respondent filed his answer denying that he had erred by letter dated date respondent’s portland appeals_office notified petitioners that it had received petitioners’ appeal request which is not contained in the record and was transferring the case to respondent’s san francisco appeals_office due to a staffing shortage the letter further indicated that once the san francisco appeals_office had assigned petitioners’ case to an appeals officer that appeals officer would contact them by letter dated date appeals officer d r eddings of respondent’s san francisco appeals_office invited petitioners to contact him to schedule a conference mr eddings also sent a copy of his letter to mr austen as petitioners’ authorized representative on date mr austen faxed a letter to mr eddings asking him to review the documents provided however mr austen apparently failed to include the referenced documents with his letter on date mr austen sent documents to mr eddings with a letter identifying the enclosures as copies of documents sent to the audit section one of the documents included with mr austen’s july letter and attached as an exhibit to respondent’s objection to the motion is a copy the identifying information generated by mr austen’s fax machine software and printed at the top of the letter indicates that the fax consisted of only two pages of a letter from mr austen to the ogden examiner dated date purporting to transmit the documents you requested in your examination petitioners make no reference to the date letter and respondent claims that he has been unable to locate in his files any correspondence prior to date containing the requested documentation we infer from the foregoing that respondent did not in fact receive the requested documentation prior to date petitioners and mr eddings reached a basis of settlement in date pursuant to that settlement respondent’s counsel conceded the entire case petitioners filed the motion on date the costs petitioners seek to recover consist entirely of fees incurred for services performed by mr austen discussion i sec_7430 a general scope sec_7430 provides that a taxpayer may recover reasonable costs including attorney’s fees incurred in connection with any_tax proceeding administrative or judicial against the united_states if the taxpayer is the prevailing_party in such proceeding sec_7430 provides that a taxpayer shall not be treated as the prevailing_party in any proceeding if the united_states establishes that its position in the proceeding was substantially justified the position_of_the_united_states in an administrative_proceeding is established as of the earlier of the date the taxpayer receives notice of a decision of the i r s office of appeals or the date of the notice_of_deficiency sec_7430 the position_of_the_united_states in a deficiency proceeding in this court is that set forth in the commissioner’s answer e g 108_tc_430 see sec_7430 b substantial justification for purposes of sec_7430 a position_of_the_united_states is substantially justified if it has a reasonable basis in both law and fact e g maggie mgmt co v commissioner supra pincite the determination of the reasonableness of that position is based upon the available facts that formed the basis for the position as well as any controlling legal precedent id the inquiry is not a static one that is a position_of_the_united_states that was reasonable when established may become unreasonable in light of changed circumstances see eg 86_tc_962 see also sec_301 c proced admin regs any award of administrative costs may be limited to costs attributable to the portion of the proceeding during which the position of the i r s was not substantially justified the fact that the commissioner ultimately concedes an issue does not by itself establish that his prior position with respect to that issue was unreasonable maggie mgmt co v commissioner supra pincite however it is a factor that may be considered id ii analysis a characterization of the motion although the motion is styled motion for administration sic costs it references both an administrative_proceeding and a court_proceeding in addition the motion states that petitioners exhausted all administrative remedies which is a requirement for the recovery_of litigation costs see sec_7430 finally the earliest time entry submitted by mr austen in connection with the motion is dated date the date on which petitioners filed the petition we shall therefore treat the motion as a request for litigation costs see eg eldridge v commissioner tcmemo_1996_44 n b respondent established that his position was substantially justified respondent established the position_of_the_united_states in the subject judicial proceeding as of the date of his answer because mr austen dealt with respondent’s appeals_division on a postpetition basis his fees relating to such activity are properly categorized as litigation costs rather than administrative costs see eg han v commissioner tcmemo_1993_386 see also sec_301_7430-4 and example proced admin regs administrative costs include costs incurred in working with appeals up to and including the time of the filing of the petition but do not include the costs of preparing and filing the petition and postpetition costs see sec_7430 based on the facts available to respondent at that time as well as long-standing legal precedent regarding the availability of tax deductions respondent’s position had a reasonable basis in both law and fact and therefore was substantially justified see maggie mgmt co v commissioner t c pincite when respondent filed his answer he had received none of the documentation requested of petitioners to substantiate the sec_151 deductions since deductions are a matter of legislative grace 292_us_435 a taxpayer claiming a deduction must be able to point to an applicable statute and show that he comes within its terms id furthermore we have observed on numerous occasions in the context of sec_7430 that whenever the resolution of an adjustment requires a factual determination it is reasonable for the commissioner to stand by his adjustment until he has received from the taxpayer and has had a reasonable period of time to verify documentation sufficient to substantiate the item in question see eg huynh v commissioner tcmemo_2002_110 involving sec_151 deductions we note further that when respondent’s appeals officer finally received by letter dated date the documentation requested of petitioners he agreed to a basis of settlement within a reasonable period approximately days thereafter cf 839_f2d_602 9th cir 6-month delay between i r s receipt of requested documents and resulting concession of case was not objectively unreasonable affg an unreported order of this court thus respondent’s position was substantially justified throughout the duration of the judicial proceeding in essence petitioners complain that respondent had no basis for challenging the sec_151 deductions in the first place at least with regard to two of the children given petitioners’ failure to respond to respondent’s date letter in a timely manner that is not a valid claim see 62_tc_834 in the context of a taxpayer’s refusal to substantiate his deductions the court rejected the argument that the commissioner may assess deficiencies only when he has specific information that a claimed deduction is not permitted cf 100_tc_457 commissioner’s position in notice_of_deficiency was not substantially justified because it had no factual basis and the commissioner had made no attempt to obtain information about the case before adopting the position affd in part and revd in part on another issue 43_f3d_172 5th cir taxpayers must be prepared to substantiate their deductions upon request see sec_6001 requiring taxpayers to see supra note maintain adequate_records with regard to their liability for tax iii conclusion because respondent’s position in the subject judicial proceeding was substantially justified petitioners are not entitled to recover any of their claimed costs under sec_7430 to reflect the foregoing an appropriate order and decision will be entered
